DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 06/18/2019 and 01/08/2021 have been considered by the examiner (see attached PTO-1449). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,303,769 hereinafter referenced as P769. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 1, comparison of limitations between the claim of instant application and claim(s) of P769 as following: 
Claim 1
Claims 1 and 3 of P769
1. A method of machine translation for automatically detecting meaning-patterns in a text that includes a plurality of input words of at least one sentence using a database system that includes, stored a table of words versus meaning-signal categories/sense properties, words of a language, a plurality of pre-defined categories of meaning describing sense properties of the words, and  meaning-signals for all the words, wherein each meaning- signal is a univocal numerical characterization between one of the words and a category of meaning associated with said word, wherein the method comprises: 

a) reading of the text with input words into a device for data entry, from a means for data input, linked to a device for data processing, 

b) comparison, by the device for data processing, of the input words with the words in the table of words versus meaning-signal categories/sense properties stored in the database system that is connected directly and/or via remote data line to the device for data processing, 

c) based on the comparison in step b ), assignment, by the device for data processing, of at least one meaning- signal from the table to each of the input words, wherein in the case of homonyms two or more meaning-

d) in the event that the assignment of the meaning- signals to the input words in step c) is univocal, the meaning-pattern identification is complete, and proceed to step g), 

e) in the event that more than one meaning-signal is assigned to an input word in step c), the device for data processing compares the meaning-signals assigned to the input word with one another in an exclusively context- controlled manner, excluding comparisons of meaning-signals to themselves and comparisons of meaning-signals that, based on a numerical pattern of the univocal numerical characterization of each meaning-signal, do not match semantically, logically, morphologically, or syntactically, and assigns a degree of meaning to each comparison based on a degree of matching semantically, logically, morphologically, or syntactically, 

f) meaning-signal comparisons that match are automatically numerically evaluated by the device for data processing according to the degree of matching of their meaning-signals and recorded, 

g) the device for data processing automatically compiles all input words resulting from steps d) and f) into output words in a target language and outputs said output words as the meaning-pattern of the text based on the degree of matching of the meaning-signals in step f), wherein:
 
after a word meaning score "SW" is calculated by a meaning modulator of the device for data processing for all of the input words of the text, wherein the word meaning score is the number of entries of each word in the database system, coupled with the 

if the meaning score "SW" for a word of the sentence is equal to 0 (zero), then the word is spelled incorrectly and the sentence receivesa sentence score "SS"=0,

if the meaning score "SW" for a word of the sentence is greater than 1, wherein a word with SW > 1 has more than one possible meaning in the sentence and its context, then the analyzed sentence is incorrect and/or is not univocally formulated, and the sentence score is then set to "SS"= "SW", 

if more than one word of the sentence has a meaning score "SW" > 1, then the sentence score "SS" is set to the maximum value "SW" of the meaning scores of the words of said sentence, 

if all the words of the sentence have a meaning score "SW"= 1, then the sentence is univocal and receives the sentence score "SS" = 1, 

if words of the sentence have a meaning score "SW"= -2, then said words allow both upper and lower case spelling, wherein the sentence score "SS" then receives the value "SS" = -2, until a correct upper or lower case spelling of the words with "SW" = -2, in this sentence, is finally determined, 

if the text originates from speech input and if words have a meaning score "SW" not equal to 1 and belong to a homophone group - identified by device for data processing - then the words receive the meaning score "SW"= -3, and the sentence score "SS" receives the value -3 until the correct homophone of the group in this sentence and its context is finally determined, and 


h) in response to input of a sentence via a speech recognition system, the device for data processing automatically determines from the sentence a grammatically correct sentence wherein inflectable homonyms are replaced with synonyms.  



a) reading of the text with input words into a device for data entry, from a means for data input, linked to a device for data processing,

b) comparison, by the device for data processing, of the input words with the words in the table of words vs. meaning signal categories/sense properties stored in the database system that is connected directly and/or via remote data line to the device for data processing, 

c) based on the comparison in step b), assignment, by the device for data processing, of at least one meaning-signal from the table to each of the input words, wherein in the case of homonyms two or more meaning-

d) in the event that the assignment of the meaning-signals to the input words in step c) is univocal, the meaning-pattern identification is complete, and proceed to step g), 

e) in the event that more than one meaning-signal is assigned to an input word in step c), the device for data processing compares the meaning-signals assigned to the input word with one another in an exclusively context-controlled manner, excluding comparisons of meaning signals to themselves and comparisons of meaning signals that, based on a numerical pattern of the univocal numerical characterization of each meaning signal, do not match semantically, logically, morphologically, or syntactically, and assigns a degree of meaning to each comparison based on a degree of matching semantically, logically, morphologically, or syntactically, 

f) meaning-signal comparisons that match are automatically numerically evaluated by the device for data processing according to the degree of matching of their meaning-signals and recorded, 

g) the device for data processing automatically compiles all input words resulting from steps d) and f) into output words in a target language and outputs said output words as the meaning-pattern of the text based on the degree of matching of the meaning-signals in step f), wherein: 

after a word meaning score "SW" is calculated by a meaning modulator of the device for data processing for all of the input words of the text, wherein the word meaning score is the number of entries of each word in the database system, coupled with the 

if the meaning score "SW" for a word of the sentence is equal to 0 (zero), then the word is spelled incorrectly and the sentence receives a sentence score "SS"=0,

 if the meaning score "SW" for a word of the sentence is greater than 1, wherein a word with SW>1 has more than one possible meaning in the sentence and its context, then the analyzed sentence is incorrect and/or is not univocally formulated, and the sentence score is then set to "SS"="SW", 

if more than one word of the sentence has a meaning score "SW">1, then the sentence score "SS" is set to the maximum value "SW" of the meaning scores of the words of said sentence, 

if all the words of the sentence have a meaning score "SW"=1, then the sentence is univocal and receives the sentence score "SS"=1, 

if words of the sentence have a meaning score "SW"=-2, then said words allow both upper and lower case spelling, wherein the sentence score "SS" then receives the value "SS"=-2, until a correct upper or lower case spelling of the words with "SW"=-2, in this sentence, is finally determined, 

if the text originates from speech input and if words have a meaning score "SW" not equal to 1 and belong to a homophone group--identified by device for data processing--then the words receive the meaning score "SW"=-3, and the sentence score "SS" receives the value -3 until the correct homophone of the group in this sentence and its context is finally determined, and 



(h) in response to user selection of a sentence with a mouse via a display, the device for data processing automatically determines from the sentence a grammatically correct sentence wherein inflectable homonyms are replaced with synonyms.

Claim 3:
… wherein the text with the input words is a string of characters that originates from written text, from acoustically recorded text via a speech recognition program…



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that limitations of claim 1 of instant application could be reasonably read on or satisfied by the limitations of claims 1 and 3 of P769, and the variation of claim limitations between the claimed inventions of the instant application and P769 would be substantially within the same/similar scope of the inventive concept in terms of patentable distinguishability, for which its implementation would be within the scope of capability of the skilled person in the art and the result would be predictable. 
claims 2-27, the rejection is based on the same reason describe for claim 1, because these dependent claims recite/include the same/similar limitation(s) as claims 2-27 of P769 respectively.

It is noted that a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
 

QH/qh
February 10, 2021
/QI HAN/Primary Examiner, Art Unit 2659